DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to Applicant’s arguments filed 03/28/2022.  Claims 1-2, 5-9, 12-16, and 19-20 are currently pending in this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-9, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Brombach et al. (WO 2018/097813) in view of Levinson et al. (U.S. 9,507,346 B1).

Claim 1, Brombach teaches:
A method (Brombach, Fig. 4), comprising: 
identifying a target device (Brombach, Fig. 2: 140) has entered a transport (Brombach, Paragraph [0022], The processor 155 identifies the presence of mobile device 140 and corresponding limited user associated with the mobile device 140.  The processor 155 begins the autonomous mode after it has determined that the limited user has entered the host vehicle (see Brombach, Paragraph [0023]).  The host vehicle 100 may also provide status updates to the primary mobile device 135 regarding the limited user entering the host vehicle 100 (see Brombach, Paragraph [0051]).) and has initiated a transport event at a target location (Brombach, Paragraph [0023], The operation of the autonomous mode is a transport event and the location in which the limited user has entered the host vehicle 100 is a target location.  The transport event thus begins after the identification of the limited user and/or secondary mobile device 140.); 
applying permissions, associated with the target device, to the transport event (Brombach, Paragraphs [0024-0025], The processor 155 determines which permissions to make changes are granted to the limited user or whether changes requested by the limited user require supervisor approval.  Fig. 3 shows the types of services that limited users are authorized to control.  Permissions may also be limited by what the supervisor user sets for the limited user, e.g. only permitting the host vehicle 100 to operate in an autonomous mode after confirming identify of the limited user and after the limited user has entered the host vehicle 100 (see Brombach, Paragraph [0023]).); 
receiving a request, via the transport, to perform a modification to the transport event from a registered device during the transport event, wherein the registered device is external to the transport (Brombach, Paragraphs [0042], The supervisor user, via primary mobile device 135 and/or personal computer 145, may instruct the host vehicle 100 to go to a specific location, e.g. a police station or a different location and/or modify the route of the vehicle (see Brombach, Fig. 3, Paragraph [0031]).  A personal computer 145, for example, may be a desktop computer (see Brombach, Paragraph [0015]) that is capable of communicating with the vehicle computer 105 via the communication interface 110 wirelessly (see Brombach, Paragraph [0013]).  The primary mobile device 135 may receive updates regarding milestones of the host vehicle 100 along a transport event (see  Brombach, Paragraph [0051]).  Thus, it would have been obvious to one of ordinary skill in the art for the primary mobile device 135 and/or the personal computer 145 to be functionally equivalent to a registered device external to the host vehicle 100.), and wherein the modification comprises adding an additional location for the transport to stop prior to arriving at an event destination (Brombach, Fig. 3, Paragraph [0031], One of a plurality of commands accessible by the supervisor user via the personal computer 145 (“Web Access” of Fig. 3) includes, for example, adding a waypoint or changing the route to the destination.  It would have been obvious to one of ordinary skill in the art for the host vehicle 100 to be capable of driving through or stopping at the additional waypoint or along the route to the destination.);
determining the modification to the event is acceptable based on location information stored in the permissions (Brombach, Paragraphs [0031] and [0042], By allowing the supervisor user to change the destination(s) and/or waypoints of the host vehicle 100, the system effectively determines that the respective location information is acceptable.).
Brombach does not explicitly teach:
Comparing, via the transport, an amount of time the transport has stopped moving at the additional location to an expected period of time stored in a file; and
when the amount of time the transport has stopped moving at the additional location has exceeded an expected amount of time and the transport door has opened during the amount of time, notifying the registered device. 
Levinson teaches:
Comparing, via the transport, an amount of time the transport has stopped moving at a location to an expected period of time (Levinson, Col. 46, Lines 18-20, The vehicle can determine whether an excessive time of the vehicle being immobile is detected, i.e. a threshold of time (see Levinson, Col. 45, Lines 63-65).); and
when the amount of time the transport has stopped moving at the location has exceeded an expected amount of time (Levinson, Col. 46, Lines 18-20, An “excessive” amount indicates the immobilizing of the vehicle exceeds an amount of time.) and the transport door has opened during the amount of time (Levinson, Col. 46, Lines 15-20, The car door is opened and the autonomous vehicle detects the car door opening and stops to await its closure.), notifying a registered device (Levinson, Col. 46, Lines 18-20, The vehicle generates a message when an excessive time of vehicle immobilization is detected.). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Brombach by integrating the teaching of an autonomous vehicle in Levinson.
The motivation would be to ensure safe and unobstructed travel to an autonomous vehicle when an unsafe condition is detected by the vehicle (see Levinson, Col. 46, Lines 1-12).

Claim 2, Brombach in view of Levinson further teaches: 
Responsive to determining the request originated from the registered device, permitting the modification (Brombach, Fig. 4: 455, Paragraph [0049], Permitted change requests are based on whether or not the received request is from a web access, supervisor device, and/or a limited device, and whether or not the corresponding device has permission to make the corresponding change (see Brombach, Fig. 3).  In the combination of Brombach in view of Levinson, changes to the autonomous vehicle may be performed based on an authority request (see Brombach, Paragraph [0039]).).

Claim 8, Brombach teaches:
A system (Brombach, Fig. 2), comprising: 
a transport (Brombach, Figs. 1 and 2) configured to: 
identify a target device (Brombach, Fig. 2: 140) has entered a transport (Brombach, Paragraph [0022], The processor 155 identifies the presence of mobile device 140 and corresponding limited user associated with the mobile device 140.  The processor 155 begins the autonomous mode after it has determined that the limited user has entered the host vehicle (see Brombach, Paragraph [0023]).  The host vehicle 100 may also provide status updates to the primary mobile device 135 regarding the limited user entering the host vehicle 100 (see Brombach, Paragraph [0051]).) and has initiated a transport event at a target location (Brombach, Paragraph [0023], The operation of the autonomous mode is a transport event and the location in which the limited user has entered the host vehicle 100 is a target location.  The transport event thus begins after the identification of the limited user and/or secondary mobile device 140.); 
apply permissions, associated with the target device, to the transport event (Brombach, Paragraphs [0024-0025], The processor 155 determines which permissions to make changes are granted to the limited user or whether changes requested by the limited user require supervisor approval.  Fig. 3 shows the types of services that limited users are authorized to control.  Permissions may also be limited by what the supervisor user sets for the limited user, e.g. only permitting the host vehicle 100 to operate in an autonomous mode after confirming identify of the limited user and after the limited user has entered the host vehicle 100 (see Brombach, Paragraph [0023]).); 
receive a request to perform a modification to the transport event from a registered device during the transport event, wherein the registered device is external to the transport (Brombach, Paragraphs [0042], The supervisor user, via primary mobile device 135 and/or personal computer 145, may instruct the host vehicle 100 to go to a specific location, e.g. a police station or a different location and/or modify the route of the vehicle (see Brombach, Fig. 3, Paragraph [0031]).  A personal computer 145, for example, may be a desktop computer (see Brombach, Paragraph [0015]) that is capable of communicating with the vehicle computer 105 via the communication interface 110 wirelessly (see Brombach, Paragraph [0013]).  The primary mobile device 135 may receive updates regarding milestones of the host vehicle 100 along a transport event (see  Brombach, Paragraph [0051]).  Thus, it would have been obvious to one of ordinary skill in the art for the primary mobile device 135 and/or the personal computer 145 to be functionally equivalent to a registered device external to the host vehicle 100.) and wherein the modification comprises adding an additional location for the transport to stop prior to arriving at an event destination (Brombach, Fig. 3, Paragraph [0031], One of a plurality of commands accessible by the supervisor user via the personal computer 145 (“Web Access” of Fig. 3) includes, for example, adding a waypoint or changing the route to the destination.  It would have been obvious to one of ordinary skill in the art for the host vehicle 100 to be capable of driving through or stopping at the additional waypoint or along the route to the destination.);
determining the modification to the event is acceptable based on location information stored in the permissions (Brombach, Paragraphs [0031] and [0042], By allowing the supervisor user to change the destination(s) and/or waypoints of the host vehicle 100, the system effectively determines that the respective location information is acceptable.).
Brombach does not explicitly teach:
Compare an amount of time the transport has stopped moving at the additional location to an expected period of time stored in a file; and
when the amount of time the transport has stopped movement at the additional location has exceeded an expected amount of time and the transport door has opened during the amount of time, notifying the registered device. 
Levinson teaches:
Comparing, via the transport, an amount of time the transport has stopped moving at a location to an expected period of time (Levinson, Col. 46, Lines 18-20, The vehicle can determine whether an excessive time of the vehicle being immobile is detected, i.e. a threshold of time (see Levinson, Col. 45, Lines 63-65).); and
when the amount of time the transport has stopped moving at the location has exceeded an expected amount of time (Levinson, Col. 46, Lines 18-20, An “excessive” amount indicates the immobilizing of the vehicle exceeds an amount of time.) and the transport door has opened during the amount of time (Levinson, Col. 46, Lines 15-20, The car door is opened and the autonomous vehicle detects the car door opening and stops to await its closure.), notifying a registered device (Levinson, Col. 46, Lines 18-20, The vehicle generates a message when an excessive time of vehicle immobilization is detected.). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Brombach by integrating the teaching of an autonomous vehicle in Levinson.
The motivation would be to ensure safe and unobstructed travel to an autonomous vehicle when an unsafe condition is detected by the vehicle (see Levinson, Col. 46, Lines 1-12).

Claim 9, Brombach in view of Levinson further teaches:
The transport configured to: 
responsive to determination that the request originated from the registered device, permit the modification (Brombach, Fig. 4: 455, Paragraph [0049], Permitted change requests are based on whether or not the received request is from a web access, supervisor device, and/or a limited device, and whether or not the corresponding device has permission to make the corresponding change (see Brombach, Fig. 3).).

Claim 15, Brombach teaches:
A non-transitory computer readable medium comprising instructions, that when read by a processor (Brombach, Paragraphs [0056-0057]), cause the processor to perform: 
identifying a target device (Brombach, Fig. 2: 140) has entered a transport (Brombach, Paragraph [0022], The processor 155 identifies the presence of mobile device 140 and corresponding limited user associated with the mobile device 140.  The processor 155 begins the autonomous mode after it has determined that the limited user has entered the host vehicle (see Brombach, Paragraph [0023]).  The host vehicle 100 may also provide status updates to the primary mobile device 135 regarding the limited user entering the host vehicle 100 (see Brombach, Paragraph [0051]).) and has initiated a transport event at a target location (Brombach, Paragraph [0023], The operation of the autonomous mode is a transport event and the location in which the limited user has entered the host vehicle 100 is a target location.  The transport event thus begins after the identification of the limited user and/or secondary mobile device 140.); 
applying permissions, associated with the target device, to the transport event (Brombach, Paragraphs [0024-0025], The processor 155 determines which permissions to make changes are granted to the limited user or whether changes requested by the limited user require supervisor approval.  Fig. 3 shows the types of services that limited users are authorized to control.  Permissions may also be limited by what the supervisor user sets for the limited user, e.g. only permitting the host vehicle 100 to operate in an autonomous mode after confirming identify of the limited user and after the limited user has entered the host vehicle 100 (see Brombach, Paragraph [0023]).); 
receiving a request, via the transport, to perform a modification to the transport event from a registered device during the transport event, wherein the registered device is external to the transport (Brombach, Paragraphs [0042], The supervisor user, via primary mobile device 135 and/or personal computer 145, may instruct the host vehicle 100 to go to a specific location, e.g. a police station or a different location and/or modify the route of the vehicle (see Brombach, Fig. 3, Paragraph [0031]).  A personal computer 145, for example, may be a desktop computer (see Brombach, Paragraph [0015]) that is capable of communicating with the vehicle computer 105 via the communication interface 110 wirelessly (see Brombach, Paragraph [0013]).  The primary mobile device 135 may receive updates regarding milestones of the host vehicle 100 along a transport event (see  Brombach, Paragraph [0051]).  Thus, it would have been obvious to one of ordinary skill in the art for the primary mobile device 135 and/or the personal computer 145 to be functionally equivalent to a registered device external to the host vehicle 100.), and wherein the modification comprises adding an additional location for the transport to stop prior to arriving at an event destination (Brombach, Fig. 3, Paragraph [0031], One of a plurality of commands accessible by the supervisor user via the personal computer 145 (“Web Access” of Fig. 3) includes, for example, adding a waypoint or changing the route to the destination.  It would have been obvious to one of ordinary skill in the art for the host vehicle 100 to be capable of driving through or stopping at the additional waypoint or along the route to the destination.);
determining the modification to the event is acceptable based on location information stored in the permissions (Brombach, Paragraphs [0031] and [0042], By allowing the supervisor user to change the destination(s) and/or waypoints of the host vehicle 100, the system effectively determines that the respective location information is acceptable.).
Brombach does not explicitly teach:
Comparing, via the transport, an amount of time the transport has stopped moving at the additional location to an expected period of time stored in a file; and
when the amount of time the transport has stopped movement at the additional location has exceeded an expected amount of time and the transport door has opened during the amount of time, notifying the registered device. 
Levinson teaches:
Comparing, via the transport, an amount of time the transport has stopped moving at a location to an expected period of time (Levinson, Col. 46, Lines 18-20, The vehicle can determine whether an excessive time of the vehicle being immobile is detected, i.e. a threshold of time (see Levinson, Col. 45, Lines 63-65).); and
when the amount of time the transport has stopped moving at the location has exceeded an expected amount of time (Levinson, Col. 46, Lines 18-20, An “excessive” amount indicates the immobilizing of the vehicle exceeds an amount of time.) and the transport door has opened during the amount of time (Levinson, Col. 46, Lines 15-20, The car door is opened and the autonomous vehicle detects the car door opening and stops to await its closure.), notifying a registered device (Levinson, Col. 46, Lines 18-20, The vehicle generates a message when an excessive time of vehicle immobilization is detected.). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Brombach by integrating the teaching of an autonomous vehicle in Levinson.
The motivation would be to ensure safe and unobstructed travel to an autonomous vehicle when an unsafe condition is detected by the vehicle (see Levinson, Col. 46, Lines 1-12).

Claim 16, Brombach in view of Levinson further teaches: 
Responsive to determining the request originated from the registered device, permitting the transport event modification (Brombach, Fig. 4: 455, Paragraph [0049], Permitted change requests are based on whether or not the received request is from a web access, supervisor device, and/or a limited device, and whether or not the corresponding device has permission to make the corresponding change (see Brombach, Fig. 3).).

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Brombach et al. (WO 2018/097813) in view of Levinson et al. (U.S. 9,507,346 B1), in view of Gruijters et al. (U.S. 2011/0112762 A1).

Claim 5, Brombach in view of Levinson teaches:
Receiving a request to perform the modification during the transport event (Brombach, Fig. 4: 430, Paragraph [0044]); 
determining the request originated from the target device (Brombach, Fig. 4: 435, Paragraph [0045], A change request from a limited user may require authorization based on permissions set for the limited user (see Brombach, Fig. 3).); 
determining the request comprises a modified destination (Brombach, Fig. 3, Paragraph [0031], According to the table 300, a limited device may request a change to the trip, which includes adding a waypoint and changing the destination.); 
retrieving a user device profile associated with a user device associated with the modified destination (Brombach, Paragraph [0016], The remote server 150 stores user profiles, including the profiles of the supervisor user and the profile of the limited user.  The secondary mobile device 140 is thus a user device associated with change request for adding a waypoint and/or changing the destination.); 
transmitting a request for permission to the registered device (Brombach, Fig. 4: 440, Paragraph [0046]); and 
responsive to receiving a permission response from the registered device, permitting the transport event modification (Brombach, Fig. 4: 445, 455, Paragraphs [0047] and [0049]).
Brombach in view of Levinson does not specifically teach:
Transmitting a request for confirmation of the transport event modification to the user device associated with the modified destination; and
responsive to receiving a confirmation from the user device associated with the modified destination and a permission response from the one or more registered devices, permitting the transport event modification.
Gruijters teaches:
Transmitting a request for confirmation modification to the user device (Gruijters, Paragraph [0108]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Brombach in view of Levinson by integrating the teaching of a user input confirmation, as taught by Gruijters.
The motivation would be to verify user entered corrections to reduce the incidence of errors (see Gruijters, Paragraph [0024]).
As per the limitation of responsive to receiving a confirmation from the user device associated with the modified destination and a permission response from the one or more registered devices, permitting the transport event modification, the combination of Brombach in view of Levinson, in view of Gruijters teach the steps of confirming a user input to make a change (see Brombach, Paragraph [0108]), permitting the user in making the change (see Brombach, Fig. 4: 445, 455, Paragraphs [0047] and [0049]), and consequently making the changes (Brombach, Paragraph [0049]). 

Claim 12, Brombach in view of Levinson teaches:
The transport configured to: 
receive a request to perform the modification during the transport event (Brombach, Fig. 4: 430, Paragraph [0044]); 
determine the request originated from the target device (Brombach, Fig. 4: 435, Paragraph [0045], A change request from a limited user may require authorization based on permissions set for the limited user (see Brombach, Fig. 3).); 
determine the request comprises a modified destination (Brombach, Fig. 3, Paragraph [0031], According to the table 300, a limited device may request a change to the trip, which includes adding a waypoint and changing the destination.); 
retrieve a user device profile associated with a user device associated with the modified destination (Brombach, Paragraph [0016], The remote server 150 stores user profiles, including the profiles of the supervisor user and the profile of the limited user.  The secondary mobile device 140 is thus a user device associated with change request for adding a waypoint and/or changing the destination.); 
transmit a request for permission to the registered device (Brombach, Fig. 4: 440, Paragraph [0046]); and 
responsive to receive a permission response from the one or more registered devices, permit the transport event modification (Brombach, Fig. 4: 445, 455, Paragraphs [0047] and [0049]).
Brombach in view of Levinson does not specifically teach:
Transmit a request for confirmation of the transport event modification to the user device associated with the modified destination; and 
responsive to receive a confirmation from the user device associated with the modified destination and a permission response from the one or more registered devices, permit the transport event modification.
Gruijters teaches:
Transmitting a request for confirmation modification to the user device (Gruijters, Paragraph [0108]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Brombach in view of Levinson by integrating the teaching of a user input confirmation, as taught by Gruijters.
The motivation would be to verify user entered corrections to reduce the incidence of errors (see Gruijters, Paragraph [0024]).
As per the limitation of responsive to receiving a confirmation from the user device associated with the modified destination and a permission response from the one or more registered devices, permitting the transport event modification, the combination of Brombach in view of Levinson, in view of Gruijters teach the steps of confirming a user input to make a change (see Brombach, Paragraph [0108]), permitting the user in making the change (see Brombach, Fig. 4: 445, 455, Paragraphs [0047] and [0049]), and consequently making the changes (Brombach, Paragraph [0049]). 

Claim 19, Brombach in view of Levinson teaches:
Receiving a request to perform the modification during the transport event (Brombach, Fig. 4: 430, Paragraph [0044]); 
determining the request originated from the target device (Brombach, Fig. 4: 435, Paragraph [0045], A change request from a limited user may require authorization based on permissions set for the limited user (see Brombach, Fig. 3).); 
determining the request comprises a modified destination (Brombach, Fig. 3, Paragraph [0031], According to the table 300, a limited device may request a change to the trip, which includes adding a waypoint and changing the destination.); 
retrieving a user device profile associated with a user device associated with the modified destination (Brombach, Paragraph [0016], The remote server 150 stores user profiles, including the profiles of the supervisor user and the profile of the limited user.  The secondary mobile device 140 is thus a user device associated with change request for adding a waypoint and/or changing the destination.); 
transmitting a request for permission to the registered device (Brombach, Fig. 4: 440, Paragraph [0046]); and
responsive to receiving a permission response from the one or more registered devices, permitting the transport event modification (Brombach, Fig. 4: 445, 455, Paragraphs [0047] and [0049]).
Brombach in view of Levinson does not specifically teach:
Transmitting a request for confirmation of the transport event modification to the user device associated with the modified destination; and
responsive to receiving a confirmation from the user device associated with the modified destination and a permission response from the registered device, permitting the transport event modification.
Gruijters teaches:
Transmitting a request for confirmation modification to the user device (Gruijters, Paragraph [0108]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Brombach in view of Levinson by integrating the teaching of a user input confirmation, as taught by Gruijters.
The motivation would be to verify user entered corrections to reduce the incidence of errors (see Gruijters, Paragraph [0024]).
As per the limitation of responsive to receiving a confirmation from the user device associated with the modified destination and a permission response from the one or more registered devices, permitting the transport event modification, the combination of Brombach in view of Levinson, in view of Gruijters teach the steps of confirming a user input to make a change (see Brombach, Paragraph [0108]), permitting the user in making the change (see Brombach, Fig. 4: 445, 455, Paragraphs [0047] and [0049]), and consequently making the changes (Brombach, Paragraph [0049]). 

Claims 6-7, 13-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brombach et al. (WO 2018/097813) in view of Levinson et al. (U.S. 9,507,346 B1), in view of DeLizio (U.S. 2018/0202822 A1).

Claim 6, Brombach in view of Levinson teaches:
Determining the target device requires a specific category of transport and is permitted to be transported to one or more identified destination locations (Brombach, Paragraph [0041], The system confirms the identity of the limited user that corresponds to the specific category of transport, e.g. an autonomous vehicle, assigned and/or owned by the supervisor user, e.g. a parent (see Brombach, Paragraph [0006]).  Once the limited user is verified, the system determines that the host vehicle 100 is permitted to transport the limited user to one or more locations/destinations.).
Brombach in view of Levinson does not specifically teach:
Retrieving a smart contract from a distributed ledger; 
invoking the smart contract responsive to identifying the transport event; and 
determining, from the smart contract, the target device requires a specific category of transport and is permitted to be transported to one or more identified destination locations.
DeLizio teaches:
Retrieving a smart contract (DeLizio, Paragraph [0169]) from a distributed ledger (DeLizio, Paragraph [0149]); 
invoking the smart contract responsive to identifying the transport event (DeLizio, Paragraph [0169], When the ride is confirmed, the system utilizes ride conditions represented in a smart contract to determine if conditions have been met.  The transport event is thus the servicing of a ride to a customer via an autonomous vehicle of the vehicle fleet (see DeLizio, Paragraph [0149]).).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Brombach in view of Levinson by integrating the teaching of a decentralized system, as taught by DeLizio.
The motivation would be to utilize well-known advantages of a decentralized system, e.g. no single point of failure, for storing and confirming transactions (see DeLizio, Paragraph [0169]). 

Claim 7, Brombach in view of Levinson, in view of DeLizio further teaches:
Creating a blockchain transaction comprising a date of the transport event (DeLizio, Paragraph [0224], The time of the day, day of the week, etc. of ride requests are determined.), a time of the transport event (DeLizio, Paragraph [0224], The time of the day, day of the week, etc. of ride requests are determined.), the target location (DeLizio, Paragraph [0102], The destination of the ride service request is a target location.), a transport event destination (DeLizio, Paragraph [0102], The destination of the ride service request is also a transport event destination.) and transport identification information (DeLizio, Paragraph [0275], The information that identifies the autonomous vehicle is transport identification information.); and 
storing the blockchain transaction in the distributed ledger (DeLizio, Paragraph [0149], The decentralized peers store information about each autonomous vehicle.  It would have been obvious to one of ordinary skill in the art, at the time of filing, for service/transaction history of the autonomous vehicle to be considered “information about each autonomous vehicle” on the blockchain.).

Claim 13, Brombach in view of Levinson teaches:
Determine the target device requires a specific category of transport and is permitted to be transported to one or more identified destination locations (Brombach, Paragraph [0041], The system confirms the identity of the limited user that corresponds to the specific category of transport, e.g. an autonomous vehicle, assigned and/or owned by the supervisor user, e.g. a parent (see Brombach, Paragraph [0006]).  Once the limited user is verified, the system determines that the host vehicle 100 is permitted to transport the limited user to one or more locations/destinations.).
Brombach in view of Levinson does not specifically teach:
Retrieve a smart contract from a distributed ledger; 
invoke the smart contract responsive to the identified transport event;
and determine, from the smart contract, the target device requires a specific category of transport and is permitted to be transported to one or more identified destination locations.
DeLizio teaches:
Retrieving a smart contract (DeLizio, Paragraph [0169]) from a distributed ledger (DeLizio, Paragraph [0149]); 
invoking the smart contract responsive to identifying the transport event (DeLizio, Paragraph [0169], When the ride is confirmed, the system utilizes ride conditions represented in a smart contract to determine if conditions have been met.  The transport event is thus the servicing of a ride to a customer via an autonomous vehicle of the vehicle fleet (see DeLizio, Paragraph [0149]).).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Brombach in view of Levinson by integrating the teaching of a decentralized system, as taught by DeLizio.
The motivation would be to utilize well-known advantages of a decentralized system, e.g. no single point of failure, for storing and confirming transactions (see DeLizio, Paragraph [0169]). 

Claim 14, Brombach in view of Levinson, in view of DeLizio further teaches:
The transport configured to: 
create a blockchain transaction comprising a date of the transport event (DeLizio, Paragraph [0224], The time of the day, day of the week, etc. of ride requests are determined.), a time of the transport event (DeLizio, Paragraph [0224], The time of the day, day of the week, etc. of ride requests are determined.), the target location (DeLizio, Paragraph [0102], The destination of the ride service request is a target location.), a transport event destination (DeLizio, Paragraph [0102], The destination of the ride service request is also a transport event destination.) and transport identification information (DeLizio, Paragraph [0275], The information that identifies the autonomous vehicle is transport identification information.); and 
store the blockchain transaction in the distributed ledger (DeLizio, Paragraph [0149], The decentralized peers store information about each autonomous vehicle.  It would have been obvious to one of ordinary skill in the art, at the time of filing, for service/transaction history of the autonomous vehicle to be considered “information about each autonomous vehicle” on the blockchain.).

Claim 20, Brombach in view of Levinson teaches:
Determining the target device requires a specific category of transport and is permitted to be transported to one or more identified destination locations (Brombach, Paragraph [0041], The system confirms the identity of the limited user that corresponds to the specific category of transport, e.g. an autonomous vehicle, assigned and/or owned by the supervisor user, e.g. a parent (see Brombach, Paragraph [0006]).  Once the limited user is verified, the system determines that the host vehicle 100 is permitted to transport the limited user to one or more locations/destinations.).
Brombach in view of Levinson does not specifically teach:
Retrieving a smart contract from a distributed ledger; 
invoking the smart contract responsive to identifying the transport event; and 
determining, from the smart contract, the target device requires a specific category of transport and is permitted to be transported to one or more identified destination locations.
DeLizio teaches:
Retrieving a smart contract (DeLizio, Paragraph [0169]) from a distributed ledger (DeLizio, Paragraph [0149]); 
invoking the smart contract responsive to identifying the transport event (DeLizio, Paragraph [0169], When the ride is confirmed, the system utilizes ride conditions represented in a smart contract to determine if conditions have been met.  The transport event is thus the servicing of a ride to a customer via an autonomous vehicle of the vehicle fleet (see DeLizio, Paragraph [0149]).).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Brombach in view of Levinson by integrating the teaching of a decentralized system, as taught by DeLizio.
The motivation would be to utilize well-known advantages of a decentralized system, e.g. no single point of failure, for storing and confirming transactions (see DeLizio, Paragraph [0169]). 

Response to Arguments
Applicant's arguments filed 03/28/2022 have been fully considered but they are moot in view of the new grounds of rejection, necessitated by the Applicant’s amendment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J YANG whose telephone number is (571)270-5170. The examiner can normally be reached 10:00am-7:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J YANG/Primary Examiner, Art Unit 2683